Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the phrase “receiving a substrate having a surface”.  Specifically, where is the substrate being received?  Is the substrate being received a processing chamber for cleaning? Claim 11 is indefinite for similar reasons as it is unclear where the photomask is being received to. Claim 21 is indefinite for the same reason.  It is unclear whether applicant considers “receiving” to be equivalent to a “providing” step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-11, 15-17, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US2007/0093072; previously cited in IDS of 6/16/2021) in view of Kunze-Concewitz (5964952) and further in view of Abe et al. (4715392).
Re claims 1 and 21, Fukuda et al. teach fixedly positioning a semiconductor device (i.e. wafer) in a cleaning equipment, which reads on receiving a substrate having a surface, wherein the substrate is held by the edge chuck 12 for holding the end portion of the substrate, and cleaning both sides of the substrate (Fig. 5).  Fukuda et al. teach treating the substrate with a first cleaning apparatus 16 (jet of purified water) and treating the substrate with a second cleaning apparatus 17 (paragraphs 85-91), wherein the nozzles (16, 17) spray the cleaning liquid against gravity towards the surface of the substrate, as applicant’s claim language of spraying a cleaning liquid against gravity” reads broadly on spraying a cleaning liquid upwardly towards the substrate surface.  In reference to the limitations of the substrate being motionless held at a position, Fukuda et al. teach fixedly positioning the substrate held by chuck 12, while cleaning the substrate. Re claim 21, the first and second cleaning apparatus reads broadly on elements 16 and 17 of Fukuda et al. In reference to the plurality of particles present on the substrate, refer to paragraph 21 which teaches particles and metal impurities present on the top and back surface of the wafer to be successfully removed. 
Re claims 1 and 21, Fukuda et al. do not specifically teach moving the cleaning apparatus towards the location of the particle.   Kunze-Concewitz et al. teach cleaning contaminating surfaces of the wafer using movable nozzles (Fig. 3) which spray cleaning fluid towards both surfaces.  The nozzle can be moved, via a suitable device from the center to the periphery to spray the wafer surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Fukuda et al. to include moving the cleaning apparatus (each of the nozzles) towards the wafer surface, as taught by Kunze-Concewitz, for purposes of removing contaminants, such that the desired level of cleanliness is achieved. Re claim 22, in reference to the first and the second cleaning apparatus having different distances to the surface of the substrate the limitations are met by Fukuda since both nozzles are positioned at different locations inwardly from the periphery to the center of the substrate surface (Fig. 5). 
Fukuda et al., as modified by Kunze-Concewitz do not teach identifying the particle, detecting the surface and performing a second cleaning operation when the cleaning result is not acceptable. 
 Abe et al. teach a method of cleaning and inspecting a photomasks and reticles used in the fabrication of semiconductor devices.  In reference to the identification of the particles on the substrate, refer to the foreign particle inspecting station 30, col. 12, lines 45-60.   In reference to detecting the surface of the substrate and performing a second cleaning when the detection is not acceptable, refer to col. 12, lines 45-50.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Fukuda et al. to include identifying the particle, and detecting the surface, as taught by Abe et al., for purposes of determining if the particles have been removed and/or if additional cleaning is required. 
Re claim 2, refer to col. 1, lines 10-20 of Abe et al.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Fukuda et al., to include cleaning other semiconductor devices, such as photomasks, as taught by Abe et al., for purposes of performing the same function of removing foreign particles during the fabrication of the semiconductor devices.  Re claim 3, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the second cleaning to be less than the first, since contaminants have been previously removed from the first cleaning.   Re claims  5, 15, refer to the teachings of Fukuda et al.   Re claims 8-10, refer to steps S402-S404 of Fig. 4 of Fukuda. Re claim 11, in reference to transferring pattern of the photomask to the semiconductor, refer to col. 1, lines 15-20 of Abe et al.  In reference to while maintaining the substrate in a motionless position, refer to the teachings of Fukuda et al. In reference to cleaning apparatus being tilted with respect to the surface, such that cleaning liquid is sprayed towards an edge of an interface, refer to Fig. 14 of Kunze-Concewitz.  Re claims 16-17, the claims are directed to cleaning an inverted semiconductor, applicant is directed to paragraph 25 of Fukuda et al.   Re claim 23, the fluids are dispensed through nozzles 16 and 17 of Fukuda et al. at a flow rate needed to wash away contaminants and achieve the desired level of cleanliness.  The claim is broadly read on include any flow rate which reads on applicant’s claim. 
Claims 4, 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US2007/0093072) in view of Kunze-Concewitz (5964952), Abe et al. (4715392) and further in view of Vainer et al. (US2014/0146297).
Re claims 4 and 13, Fukuda et al. in view of Kunze-Concewitz and Abe et al. teach a photomask, but fails to teach the pellicle connected to the photomask and particles attached to the outer surface of the pellicle.
Vainer et al. teach a method and apparatus of inspecting articles.  Paragraph 6 teaches that a pellicle is often used with a reticle, a pellicle forms a layer over the surface of the reticle to block particles from reaching the patterned side of the reticle surface. Vainer et al. further teach keeping the pellicle surfaces particle free, and paragraphs 10-11 teaches inspecting and cleaning the reticle with optical techniques.  Paragraphs 14 and 75 teach an inspection apparatus for inspecting an article to detect and locate contaminant particles comprising radiation source for generating radiation at one or more wavelengths, illumination optics to receive the radiation and an imaging optical system to form an image of the article.  Detection optics include an optical camera sensor 610.  Re claims 6-7, Vainer et al. further teach identification of the particle by irradiation with a light beam, detecting the reflection by measuring the wavelength, and acquiring an image of the particles with an optical camera (paragraphs 14 and 75).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Fukuda et al. to include the photomask having a pellicle, as taught by Vainer et al. for purposes of providing a protective layer on the reticle in order to block particles from reaching the patterned side of the reticle.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified method of Fukuda et al., to include cleaning the pellicle, as taught by Vainer et al. for purposes of performing the same function of removing contaminants, such that the desired level of cleanliness during the lithographic process of the semiconductor substrate can be achieved.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified method of Fukuda et al. to include the optical components, as taught by Vainer et al., for purposes of performing the same function of detecting and locating contaminant particles on the substrate surface. Re claim 14, refer to paragraph 20 of Vainer et al. 
Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US2007/0093072) in view of Kunze-Concewitz (5964952), Abe et al. (4715392),  Vainer et al. (US2014/0146297) and further in view of Takagi (US2008/0264441).
Re claims 12 and 22, Fukuda et al. in view of Kunze-Concewitz et al., Abe et al. and Vainer et al. teach the invention substantially as claimed with the exception of removing the pellicle from the photomask, exposing particles on the photomask, removing the particles from the photomask and attaching a pellicle to the photomask.  Takagi teaches a method of removing particles (i.e. residue) from the photomask after the pellicle has been removed (abstract, paragraph 9).   It is noted that the secondary reference of Vainer et al. is relied upon to teach that it is well known in the art to include pellicles as protective layers for photomasks, as previously mentioned above.  Paragraphs 29 and 32 teaches cleaning a photomask using megasonic cleaning and jet nozzle cleaning.   Paragraph 27 teaches removing and replacing a pellicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Fukuda et al. to include removing the pellicle from the photomask, cleaning the photomask and attaching the pellicle to the photomask, as taught by Takagi for purposes of detecting any defects in the photomask and to further repair the photomask.  
Response to Arguments
The rejections of the claims, as being anticipated and/or unpatentable over Kim et al. is withdrawn in view of the newly amended claims. Applicant argues that the prior art of Kim et al. fail to teach the substrate being motionless held in position as the cleaning liquid is sprayed.  In view of applicant’s arguments, the previously cited prior art of Fukuda et al. is relied upon to cure the above deficiency. The examiner further notes that cleaning a stationary substrate by spraying cleaning fluid upwardly onto the substrate surface is neither novel nor unobvious in the semiconductor arts and the newly amended limitations are not considered patentable subject matter as it is well known in the art to clean semiconductor substrates with cleaning liquids by spraying while the substrate is in a fixed position or while being rotated on a chuck for example. 
In reference to the first and second cleaning apparatus, applicant’s claim broadly reads on multiple nozzles and removing a plurality of particles from the substrate surface, the limitations of which are taught by Fukuda et al. 
Applicant argues that the secondary reference of Kunze-Concewitz and Abe are silent with respect to the substrate being motionless held in position.  The secondary references are not relied to cure this deficiency, as the limitations are met by Fukuda et al. for the reasons recited above.  
In reference to the cleaning apparatus being tilted with respect to the surface, applicant is directed to the teachings of Kunze-Concewitz (Fig. 14). Furthermore, the examiner argues that angling a nozzle to clean a substrate surface is well within the level of the skilled artisan and conventional in the art, as further evidenced by Robertson et al. (US2004/0250839) in order to achieve the desired level of cleanliness.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueyama et al. teach treating a wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc